DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 4/11/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: The marked-up copy of the substitute specification underlines the entire specification.  Markings should only be included where changes have been made, underlining for additions and strike-through for deletions.
The disclosure is objected to because of the following informalities: The specification should include a brief description of figures 8a-8c and 11a-11b.  
Appropriate correction is required.
Drawings
The drawings were received on 4/11/22.  These drawings are accepted.
The drawings were received on 4/1/22.  These drawings are not accepted.
Examiner notes that figure 10 of the replacement drawings received 4/1/22 include erasures and markings around the text “Fig. 10” that should be removed.
The drawings of 02/07/22 are objected to because of the following:
Figure 1: The text “Fig. 1” should be free of erasures and markings.  The text of each of the reference numerals should be free of erasures and makings.  The line thickness of the reference characters and the lead lines should be of uniform thickness in the drawings.  Further, the lead line associated with reference character “9” should not cross the lead line of another reference character.
Figure 2: The text “Fig. 2” should be free of erasures and markings.  The text of each of the reference numerals should be free of erasures and makings.  The line thickness of the reference characters and the lead lines should be of uniform thickness in the drawings.  The lead line associated with reference characters  “11” and “20” should not cross the lead line of another reference character.  Further, the reference characters are small and difficult to read.  Reference character “4” found on the left side of the figure fails to include an associated lead line.
Figures 3-5 and 7: The text “Fig. 3” should be free of erasures and markings.  The text “Fig. 4” should be free of erasures and markings.  The text “Fig. 5” should be free of erasures and markings.  The text “Fig. 7” should be free of erasures and markings.  The text of each of the reference numerals should be free of erasures and makings.  The line thickness of the reference characters and the lead lines should be of uniform thickness in the drawings.  
Figure 6: The text “Fig. 6” should be free of erasures and markings.  The text of each of the reference numerals should be free of erasures and makings.  The line thickness of the reference characters and the lead lines should be of uniform thickness in the drawings.  The lead line associated with reference character “18” should not cross the lead line of another reference character.  Further, the reference characters are small and difficult to read.  Reference character “4” found on the left side of the figure fails to include an associated lead line.
Figs. 8: The text “Fig. 8a,” “Fig. 8b,” and “Fig. 8c” should be free of erasures and markings.  The text of each of the reference numerals should be free of erasures and makings.  The line thickness of the reference characters and the lead lines should be of uniform thickness in the drawings.  Further, the  text “Fig. 8” should be removed as the figures are separated into separate views.
Figure 10: The text “Fig. 10” should be free of erasures and markings.  The figure should be free of erasures and makings.  
Figure 11a-11b: The text “Fig. 11a” and “Fig. 11b” should be free of erasures and markings.  The text of each of the reference numerals should be free of erasures and makings.  The line thickness of the reference characters and the lead lines should be of uniform thickness in the drawings.  Reference character “4” found on the left side of each figure fails to include an associated lead line.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 2, it appears “a horizontal base stud” should be --the horizontal base stud-- as the limitation had been previously recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Last line of the claim, the limitation “the inner surface of the wall structure” lacks sufficient antecedent basis. 
With regard to claim 9: The limitation “the inner surface of the wall structure” lacks sufficient antecedent basis.

	Claims 1-10 are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollaeger (US 2,203,119).
With regard to claim 1: Wollaeger discloses a wall structure having a horizontal base stud (26 and 27) (fig. 3), said wall structure comprising facing portion (11) that is considered functionally equivalent to a first wall panel (11), a horizontal base stud (26 and 27), and a structural portion (10) (fig. 3; said first wall panel (11) being secured to the structural portion (10), and sitting above the horizontal base stud (26 and 27) (fig. 3); said wall panel (11) having an inner surface facing the structural support (10), and an exterior surface facing away from the structural support (10); said horizontal base stud (26 and 28) being secured to the structural support (10) below the wall panel (11), and having an upper portion adjacent a bottom edge of the wall panel (11), and a bottom portion adjacent but spaced above a floor (figs. 1 and 3); and said horizontal base stud (26 and 27) further comprising a front surface having an opening (27, channel) which would allow air flow to an inner surface of the wall structure (figs. 1 and 3).  
Wollaeger does not disclose that the structural portion is a vertical support stud.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available structural portions forming a wall wherein the wall is structurally sound for supporting load. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  As modified, the first wall panel and the horizontal beam are at least indirectly secured to the vertical support stud.
With regard to claim 2: Wollaeger discloses that the bottom portion of the horizontal base stud (26 and 27) has a flat surface (bottom horizontal surface) bent from the front surface (26f) and sitting spaced above the floor, said flat surface having an opening (26c) (fig. 3; pg. 1, line 53 – pg. 2, line 1).  
With regard to claim 3: Wollaeger discloses that the flat surface (bottom horizontal surface) is bent 90 degrees from the front surface (26f) (fig. 3).  

Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollaeger (US 2,203,119) in view of McFadden (US 2006/0254169 A1).
With regard to claim 4: Wollaeger discloses that the flat surface of the bottom portion has more than one opening (26c) (fig. 3; pg. 1, line 53 – pg. 2, line 1).  
Wollaeger does not disclose that the front face of the horizontal base stud has more than one opening.
However, McFadden discloses a horizontal stud (100) made of perforated material comprising a plurality of openings (128) (fig. 1; par. 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal beam of Wollaeger to comprise a perforated material having a plurality of openings such as taught by McFadden to facilitate drainage and installation.
With regard to claim 5: Wollaeger discloses that the top portion (top edge) of the horizontal base stud (26, 27) has a flat surface bent from the front surface (fig. 3).  
With regard to claim 6: Wollaeger discloses that the flat surface (horizontal bottom surface) is bent 90 degrees from the front surface of the horizontal base stud (26 and 27) (fig. 3).  
With regard to claim 7: The openings (26c) in the flat surface of the bottom portion of the horizontal base stud (26, 27) allow water to escape from the inside portion of the wall structure (fig. 3).  Examiner notes that plaster material is not impermeable to water.  
With regard to claims 8-9: Wollaeger discloses that  the wall structure is employed in a room containing a utilities system (wiring, etc.) in the inner surface of the wall structure (col. 2, lines 33-41).
Wollaeger in view of McFadden does not utilities system comprises a plumbing system.  
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available utilities for use in room so as to provide access to water. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  
With regard to claim 10: Wollaeger discloses a coping piece (27) is attached to the front surface of the horizontal base stud (26, 27) (fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior cited is directed to horizontal beams, trim or molding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633